DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received May 17, 2022.  No Claims have been canceled. Claims 1, 11 and 20 have been amended.  No new claims have been added.  Therefore, claims 1-20 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Information Disclosure Statement
The IDS submitted 02/28/2022 has been reviewed and considered. 
Response to Arguments/Amendments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that under step 2A prong 1, the present claims are directed toward providing a platform that allows individual to create loans, distribute and publish the loans to others.  This allows others to invest in loan opportunities by providing a dashboard to an interface associated with the property owner.  Applicant argues that this is a practical application of publishing loan request, receiving loan accounts, calculating and distributing daily returns to different investors. Therefore, the claimed subject matter is not directed toward an abstract.  The examiner disagrees with the premise of applicant’s argument.  Applicant is arguing step 2A prong 2, not prong 1.  With respect to the practical application argument under step 2A prong 2, the examiner respectfully disagrees.  Confining an abstract idea to a particular technical environment to apply the abstract idea alone is not sufficient to integrate the judicial exception into a practical application.  The technology must impose meaningful limits upon the judicial exception in order to integrate the judicial exception into a practical application.  This is not the case of the current application.  The claim limitations do not provide any details at to the technical implementation of the functions recited, nor do the limitations recite any technical process that goes beyond as combination performing the identified abstract idea.  For example the “receiving loan terms” function as a technical process is not dependent upon the preceding function “providing ...a loan request”.  The “providing an indication of agreement” as a technical process is not dependent upon the “providing loan request”.  However when looking at the limitations “providing ...a loan request”, “receiving ...loan request”, “providing an indication of agreement”, the combination of parts is a must to perform the abstract idea.  One could remove the technology and the results would be the same. With respect to the argued “dashboard”, the claims recite the limitation “providing by the processor a dashboard” for the intended use to interface with property owner system , the dashboard operating in its ordinary capacity to indicate loan information. The claim is silent as to the technical process to “provide by the processor a dashboard.  The specification is equally silent with respect to any technical process or technique with respect to the “dashboard”.  Instead the specification makes clear that the dashboard is applied in its ordinary capacity in order to provide loan data
[0012] In some embodiments, the method may further comprise generating a dashboard
viewable by the first investor system over the network, the dashboard indicating daily payments made and future daily payments for any number of loans funded by the first investor entity using the investment system.
[0019] In various embodiments, the method further comprises navigating, by the property
owner system to the investment system and receiving a dashboard viewable by the property
owner system, the dashboard indicating remaining amounts associated with the loan, payments prepayments, and duration of loan daily payments made and future daily payments for any
number of loans funded by the first investor entity using the investment system.
[0020] An example investment system comprises at least one processor, a network interface
to communicate over a network, and memory.

Applicant’s argument is not persuasive. 

In the remarks applicant argues that the present claims are directed toward providing a dashboard to interface with the property owner regarding loan information.  The applicant points to BuySafe v Google; Fort Properties v American Master Lease, Ultramercial, Credit Acceptance Corp v Westlake, Dealertrack v Humber,  and OIP Techs v Amazon as examples of commercial transactions.  Applicant argues that the claimed limitations are not directed toward commercial interactions or legal obligations.  The examiner respectfully disagrees.  With respect to the argued “dashboard” see response above.   With respect to the step 2A prong 1, argument.  The examiner notes that the applicant does not provide any analysis as to why the claim limitations as a whole are not directed toward commercial or legal activity.  The claim limitations explicitly recite a loan request and funding process which is a commercial activity, a fundamental economic practice and legal obligations. Loans are contractual agreements between parties.  Payments for loans are a commercial activity and selling investment in a loan is a commercial activity and a legal obligation.  The rejection is maintained.
In the remarks applicant argues that the current application discloses a practical application of providing a centralized architecture to publish arrange investment from different investors.  The claim limitations recite defined structures to address the problems with computerized modeling systems rather than merely invoking a computer as a tool.  Applicant points to para 0004 and 0005 of the specification which stated that traditional financial institution do not provide investment opportunities to individual unrelated investors to invest in a particular loan.  The specification discloses that traditional financial institutions do have flexible architecture that provides a platform to publish and arrange investment from multiple investors reciting the claim limitations.  The examiner respectfully disagrees with the premise of applicants argument.  Applicant is arguing policies of financial institution and not a particular machine.  The claims recite generic computer structure performing ordinary functions in their ordinary capacity.  The applicant fails to point to any special programming that could be considered patent eligible.  The claim limitations recite a processor with instructions to execute the function of providing request, receiving loan terms, providing an agreement (i.e. legal obligation), receiving indication loan published, receiving an indication of a loan and terms, receiving loan amount, prepaying portion of loan amount, providing dashboard interface to provide loan information.  The applicant has not explained how the function which perform the abstract idea are “flexible systems” Any generic computer with generic programming is capable of performing the functions recited to implement the abstract idea claimed.  The rejection is maintained.
In the remarks applicant argues that under step 2B the claimed subject matter is patent eligible.  Specifically applicant argues that the limitations “provide a loan request via an interface, providing a dashboard to the interface of the owner system” which are not well known in the art.  The examiner respectfully disagrees.  The “via an interface” performing the providing step is recited at a high level of generality and merely provides a known tool (i.e. dashboard) to provide access to loan data.   Therefore, the interface is claimed generically and does not use the judicial exception in a manner that imposes meaningful limits on the judicial exception.  The additional elements including the interface, processor and dashboard is no more that confining the abstract idea to a particular technical environment to apply the judicial exception using computer elements as they were design to be used.  The rejection is maintained. 
In the remarks applicant argues that based on the arguments above, claims 1-10, claims 11-19 and 20 are patent eligible.  The examiner respectfully disagrees.  See response above.  The rejection is maintained. 
Claim Rejections - 35 USC § 112(b)
Applicant’s amendments, filed 05/27/2022, with respect to the rejection set forth in the previous Office action are sufficient to overcome the 112 (b) rejection of claims 1-19. The examiner withdraws the rejection of claims 1-19.
Claim Rejections - 35 USC § 103
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. 
In the remarks applicant recites the limitations arguing that the prior art references fail to teach the limitations of claim 1 “providing, by a first property owner system to an investment system, a first loan request via an interface of the first property owner system, the first loan request being secured by first property owned by a first user of the first property owner system, the first loan request including first property information identifying the first property, the first property owner system being remote from the investment system”, the examiner respectfully disagrees.  The prior art DeCarlo teaches in para 0016 receiving a request to sell a loan; The prior art DeCarlo teaches para 0050 an account exchange system with a display including a dashboard information account all items the user is participating in. In para 0067 the prior art teaches a borrower request terms of a loan.  Furthermore, applicant’s statement is conclusory.  The rejection is maintained.   
In the remarks applicant recites the limitations arguing that the prior art references fail to teach” receiving first loan terms and a proposed first agreement by the first property owner system from the investment system, the loan terms being based on an assessment of first value of the first property by the investment system, the assessment being based, at least in part, on the property information of the first property” , the examiner respectfully disagrees.  The prior art DiCarlo teaches in at least para 0060 wherein the prior art teaches the winning bid includes a percentage of collateral, assignments and documents for purchased loans, para 0062-0064 wherein the prior art teaches a purchase price, loan balance in bids to win; para 0067 wherein the prior art teaches initial terms loan amount, term, interest rate, points proposed, para 0069 wherein the prior art teaches delivering to borrower loan terms, interest rates, para 0072.  Applicant’s argument is conclusory.  Conclusory statements are not persuasive. 
In the remarks applicant recites the limitations arguing that the prior art references fail to teach “providing an indication of agreement to the first loan terms”, the examiner respectfully disagrees.  The prior art DiCarlo teaches FIG. 10 wherein the prior art illustrates lender reviews terms pricing and agrees and the borrower send file for final review and contract is signed; para 0063 wherein the prior art teaches collecting financial data, qualifying interested borrower, terms of the loan, para 0064 wherein the prior art teaches purchase price offered, loan balance, winning bid, seller receives funds and at closing contractual agreement provided.  Applicant argument is conclusory.  Conclusory statements are not persuasive.  The rejection is maintained.
In the remarks applicant recites the limitations arguing that the prior art references fail to teach “receiving, by the processor, an indication that the investment system is publishing on a network site a first particular loan opportunity among a plurality of different loan opportunities, the first particular loan opportunity being based on the agreed first loan terms and the first property information, the plurality of different loan opportunities being searchable through an interface provided by the investment system”, the examiner respectfully disagrees.  The prior art DiCarlo illustrates in Fig. 6a, a plurality of offerings for bid to the user via dashboard; FIG. 7C; para 0017, par 0034-0035 wherein the prior art teaches an electronic exchange for sellers to sell pools or individual debt instruments, para 0039 teaches the exchange providing plurality of bidders to buy from sellers where the sellers can select a subset of buyers and para 0035 wherein the prior art teaches databases for loan data, , para 0051 wherein the prior art teaches the system providing search capabilities to narrow auction listings.  The rejection is maintained. 
In the remarks applicant recites the limitations arguing that the prior art references fail “receiving, by the processor, after a first period of time from the investment system, an indication that a loan based on the first loan terms has been funded by at least a first investor and a second investor, the first investor and the second investor having provided an agreement to fund different portions of the loan through investment system, the first investor and the second investor being remote from each other and being different entities, the examiner respectfully disagrees.  The prior art references teaches “wherein the prior art teaches in para 0047 a set period of time for the auction and closing date, para 0048 wherein the prior art teaches bids placed a minimum of 24 hours; para 0069, para 0094 wherein the prior art teaches “through an integrated peer to peer marketplace that allows for individuals to become lenders of a small portion of the loan balance. Individual lenders who participate will select the amount that they would like to contribute to funding the loan and the lowest return that they would accept to participate”, para 0064 wherein the prior art teaches at closing the seller receives cash.  The rejection is maintained.
In the remarks applicant recites the limitations arguing that the prior art references fail to teach “receiving, as directed by the investment system, a loan amount as indicated by the first loan terms, the investment system calculating and distributing daily returns to the first investor and the second investor based on their investment”, the examiner respectfully disagrees.  The prior art Rockefeller teaches in Col 18 lines 4-14 “What is Expected Net Return? It is an estimate based off similar investments in the System portfolio, which calculates return on a daily basis, namely all received interest and fee”  Please note the teaching of calculating the return and receiving interest and fees on a daily basis.  The prior art DiCarlo although is silent with respect to calculating returns does teach in para 0066-0067 a process which allows borrowers to request loan amounts and borrower rates (investment returns) on a loan platform for investors to invest in loans as interests for earning for terms to borrow-interest rates with term (for example 30 yrs) is a return for the investor over time. .  In combination the prior art references teach the argued limitation.  The rejection is maintained. 
In the remarks applicant recites the limitations arguing that the prior art references fail to teach “prepaying a portion of the first loan amount, a first advanced payment of the loan, portions of the advanced payment being distributed by the investment system to the first and second investors, the investment system recalculating daily returns to account for the first advanced payment”, The examiner respectfully disagrees.  The prior art Rockefeller explicitly illustrates in FIG. 28-29 the returns based on interest of loans of investors.  The prior art teaches in Col 9 lines 10-16 the cashflow information and financial P&L’ Col 18 lines 4-14 discloses:
What is Expected Net Return? It is an estimate based off similar investments in the System portfolio, which calculates return on a daily basis, namely all received interest and fee payment less loses, dollar weighted by invested funds. Funds are considered invested when a borrower accepts their loan. Only realized, not expected interest, fees, and losses 10 are included in the calculation. The rate is then annualized, assuming the portfolio maintains the historical performance of a similar portfolio throughout the year.  FIG. 22 is an example of a full screen webpage view for 15 auto invest system and method for risk criteria selection and bid a rate amounts on one screen. Additionally, on this exemplary screen, the investor may choose to invest in closed loans by choosing closed loans among the investors criteria. In this example, the intermediary has held positions 20 on various closed loans. These intermediary positions on closed loans are available for later sale when new investors or existing investors show an interest in existing loans.

Col 26 lines 14-49 teaches 

But this methodology breaks down if the customer deviates from the preset payment schedules e.g. prepays early, skips payments, make partial payments, charges off, etc. In an ideal world, the lending system would re-calculate bid level amortization tables for each investor's loan every time a borrower deviates from the payment schedule. This process would be extremely complex, and would require considerable system and platform work and is not possible with certain platforms. It is also difficult for many investors to understand and very difficult for investors to calculate on their own.  To resolve this problem in one embodiment of the lending system, an algorithm and technology that enables the system to allocate the payments across all different payment schedules or payment back scenarios from the borrower is used.  In many embodiments of the lending system, on a pre-set schedule (e.g. weekly, bi-weekly, monthly) a borrower is required to make a loan payment that is calculated upfront based on the loan amount, term of the loan and the blended rate of all the auction or funding period bid rates. The loan payment consists of principal that is the money lent to the borrower and the interest payment on the principal. The loan is a fixed interest amortizing loan and the principal portion of the payment increases over time and the interest portion of the payment decreases over time. The repayment schedules for the borrowers are set up-front, at the time the loan is taken, often using amortization tables or amortization type calculations. In some embodiments, fixed loan re-payment schedules are set

Accordingly the prior art Rockefeller teaches the claim limitations. 
 
The examiner point to the prior art Lange teaches:

[0048] In its preferred embodiments, the present invention mitigates derivatives transaction costs found in traditional markets due to dynamic hedging and order matching. A preferred embodiment of the present invention provides a system for trading contingent claims structured under DBAR principles, in which amounts invested in on each state in a group of DBAR contingent claims are reallocated from unsuccessful investments, under defined rules, to successful investments after the deduction of exchange transaction fees. In particular, the operator of such a system or exchange provides the physical plant and electronic infrastructure for trading to be conducted, collects and aggregates investments (or in one embodiment, first collects and aggregates investment information to determine investment amounts per trade or order and then collects and aggregates the investment amounts), calculates the returns that result from such investments, and then allocates to the successful investments returns that are financed by the unsuccessful investments, after deducting a transaction fee for the operation of the system. 

[0060] In preferred embodiments of a method for conducting demand-based trading of the present invention, the allocating step includes the steps of (a) calculating the required number of value units of the multi-state investment that designates a set of desired returns, and (b) distributing the value units of the multi-state investment that designates a set of desired returns to the plurality of defined states. In a further preferred embodiment, the allocating step includes the step of solving a set of simultaneous equations that relate traded amounts to unit payouts and payout distributions; and the calculating step and the distributing step are responsive to the solving step.

[0517] (4) Prepayment puts plus discount MBS. Discount mortgage-backed securities tend to enjoy two-fold benefits as interest rates decline in the form of positive price changes and increases in prepayment speeds. Converse penalties apply in events of increases in interest rates, where a discount MBS suffers from adverse price change, and a decline in prepayment income. A discount MBS owner could offset diminished prepayment income by investing in DBAR contingent claims, such as, for example, digital put options, or digital put option spreads on prepayments. An analogous strategy would apply to principal-only mortgage-backed securities.

[0775] in the notation used in Example 3.1.19, above, and T.sup.t+1 is the total amount invested in period t+1 and T.sup.c.sub.t+1 is the amount invested in the complement state in period t+1. The expression for H is the quadratic solution which generates a desired payout, as described above but using the present notation. For example, if $1 billion is the total amount, T, invested in trading period 2, then, according to the above expressions, the hedge trade investment assuming a permanent effect on returns is $70.435 million compared to $70.18755 million in Example 3.1.19. The amount of profit and loss locked-in due to the new hedge is $1.232 million, compared to $1.48077 in Example 3.1.19. The difference represents the liquidity effect, which even in the example where the invested notional is 10% of the total amount invested, is quite reasonable in a market for groups of DBAR contingent claims. There is no ready way to estimate or calculate such liquidity effects in traditional markets.

Please note that both Rockefeller and Lange teach the argued limitation.  The rejection is maintained.

In the remarks applicant recites the limitations arguing that the prior art references fail to teach “receiving, by the processor, an indication from the investor system that the first investor sold their investment in the loan to a third investor”, the examiner respectfully disagrees. in at Col 18 lines 14-49 wherein the prior art teaches intermediary position on closed loans available for later sale to new/existing investors show interest in existing loans and sells a portion of the intermediary position on a closed loan), whereby the investor system distributes future daily returns to the second and third investors “ wherein the prior art Rockefeller teaches;
What is Expected Net Return? It is an estimate based off similar investments in the System portfolio, which calculates return on a daily basis, namely all received interest and fee payment less loses, dollar weighted by invested funds. Funds are considered invested when a borrower accepts their loan. Only realized, not expected interest, fees, and losses 10 are included in the calculation. The rate is then annualized, assuming the portfolio maintains the historical performance of a similar portfolio throughout the year.  FIG. 22 is an example of a full screen webpage view for 15 auto invest system and method for risk criteria selection and bid a rate amounts on one screen. Additionally, on this exemplary screen, the investor may choose to invest in closed loans by choosing closed loans among the investors criteria. In this example, the intermediary has held positions 20 on various closed loans. These intermediary positions on closed loans are available for later sale when new investors or existing investors show an interest in existing loans.

In the remarks applicant recites the limitations arguing that the prior art references fail “providing, by the processor, a dashboard to the interface of the first property owner system, the dashboard indicating remaining amounts associated with the loan, payments, prepayments, and duration of loan daily payments made and future daily payments for any number of loans of the first user using the investment system, thereby providing a centralized architecture for creating, publishing, and distributing investment of property-backed loans., the examiner respectfully disagrees.  The prior art DiCarlo in FIG. 6A-B illustrates dashboard interface providing loan information, para 0049 wherein the prior art teaches loan data including characteristics of the loan, number of loans, loan balance.  The prior art Rockefeller illustrates in FIG. 26 dashboard to access account information, FIG. 29 illustrates a dashboard to loan account information including payments for each of a number of loans, balance of loans; Col 18 lines 4-13 wherein the prior art teaches information including daily payments and interest receive and fee payments, Col 28 lines 29-43 wherein the prior art teaches providing to the user calculated pre-set schedule (i.e. future payments for periods including weekly, bi-weekly, monthly for example). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to claims 1-20:
Independent claim 1 recites “providing by the processor a dashboard to the interface of the first property owner; Independent claim 11 recites “provide a dashboard to the interface of the first property owner system”,  Independent claim 20 recites “providing a dashboard to the interface of the first property owner system” which is new matter.  The specification has support and possession of in para 0012 “the method may further comprise generating a dashboard viewable by the first investor system over the network”; has support and possession of in para 0019 “navigating, by the property owner system to the investment system and receiving a dashboard viewable by the property owner system”.  
The specification has possession of:
[0012] In some embodiments, the method may further comprise generating a dashboard
viewable by the first investor system over the network, the dashboard indicating daily payments made and future daily payments for any number of loans funded by the first investor entity using the investment system.
[0019] In various embodiments, the method further comprises navigating, by the property
owner system to the investment system and receiving a dashboard viewable by the property
owner system, the dashboard indicating remaining amounts associated with the loan, payments prepayments, and duration of loan daily payments made and future daily payments for any
number of loans funded by the first investor entity using the investment system.

The original presentation of the invention did not possess “a processor” providing the dashboard to the interface of the first property owner system;  did not possess provide a dashboard to the interface provide a dashboard to the interface of the first property owner system; did not possess providing a dashboard to the interface of the first property owner system.  Please note that there is no support for a processor performing any action related to the dashboard nor is there support for the providing of the dashboard to the interface of the first property owner system.   Please further note that there is no support for providing to the first property owner system a dashboard.  The first property owner system is not tied to the dashboard in the specification. There is support for the investor system over a network generating a viewable dashboard and support for generating a dashboard viewable by the first investor system over a network.   Claims 2-10 depend upon claim 1, claims 12-19 depend upon claim 11, accordingly the dependent claims 2-9 and 12-19 contain the same deficiencies as discussed above with respect to claims 1 and 11.  Therefore, claims 1-20 are rejected under 35 USC 112(a).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-10:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory computer readable medium, as in independent Claim 1 and the dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Medium claim 1 recites (1) providing a loan request, (2) receiving loan terms [i.e. contractual agreement], (3) providing an indication of an agreement [contractual agreement], (4) receiving an indication that system publishing loan opportunities, (5) receiving an indication loan has been funded, (6) receiving loan amount, (7) prepaying portion of loan amount, (8) receiving indication investor sold investment in loan and (9) providing a dashboard indicating information associated with loans.   The claimed limitations which under its broadest reasonable interpretation, covers performance of a transaction.  Such concepts can be found in the abstract category of commercial interactions and sales activities.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) providing a first loan request- a common business practice (2) receiving loan terms-a common business practice (3)  providing an indication of agreement to loan terms – a legal contract (4) receiving indication loan opportunity published – a common business practice (5) receiving indication that loan has been funded- a common business practice (6)  receiving loan amount –a common business practice (7) prepaying portion of first loan amount where portions of pre-pay is distributed to investors, and recalculating returns – a common business practice (8) receiving indication investor sold investment in loan and distributing future returns.- a common business practice, (9) providing a dashboard indicating loan information.   The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known technical means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).  
When considered as an ordered combination, the combination of limitations (1)-(5) is directed toward a loan process and not a process focused on the technical limitations.  The combination of limitations (1)-(5) and (6) receiving a loan amount and calculating and distributing daily returns is directed toward a common business practice of earning returns on loan products that have been funded.  The combination of limitations (1)-(6) and (7) prepaying portion of loan amount distributed to investors is directed toward a common business practice of receiving funds advanced on a loan to pay back investors.  The combination of limitations (1)-(7) and (8) receiving indication of loan investment sold to another investor is directed toward the common business practice of trading investment of underlying loan.   The combination of limitations (1)-(8) and (9) generating a dashboard to display data- a common business practice of using computer tools to output result or account information.  The combinations of parts therefore, is directed toward the identified abstract idea and is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of retrieving, organizing and manipulating business and customer related data, monitor and transmitting user status modified, updating records and transfer funds which is a process directed toward a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to manage, organize, manipulate and monitor data in order to update records and transfer funds and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  Although the claim limitations recite the additional elements recited in the claim that goes beyond the abstract idea includes a non-transitory computer readable medium comprising instructions executable by a processor.   A property owner system to provide a request and an investor system directing the receiving of data, and recalculating daily returns and distributing daily returns – which is purely functional and generic.  None of these elements are tied to the computer readable medium.   With respect to the limitation “generating a dashboard” step, the specification is silent as to the technical process for the generation of a dashboard as it relates to a technical process, but instead focuses on the generation of a viewable dashboard for use in displaying data.  
[0012] In some embodiments, the method may further comprise generating a dashboard viewable by the first investor system over the network, the dashboard indicating daily payments made and future daily payments for any number of loans funded by the first investor entity using the investment system.

[0019] In various embodiments, the method further comprises navigating, by the property owner system to the investment system and receiving a dashboard viewable by the property owner system, the dashboard indicating remaining amounts associated with the loan, payments, prepayments, and duration of loan daily payments made and future daily payments for any number of loans funded by the first investor entity using the investment system
Therefore, the dashboard generation of the claims and specification fails to go beyond generic generation of a dashboard for the use of displaying data using a common GUI for its known use.   With respect to the computer elements recited, nearly every computer can perform the recited functions of receiving, providing, calculating and distributing returns/income/funds.  As a result, none of the hardware recited by the medium claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional.  Confining a loan process and investors distribution of funds and return calculation alone is not sufficient.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  Absent a possible narrower construction of the terms “providing”, “receiving” and “prepaying ... are functions can be achieved by any general purpose computer without special programming.  None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.  
The specification discloses that the receiving functions can be performed by any GUI (see para 00222) and the system cam include generic elements (see para 00224-00225) and the instructions can be provided by any available media and processor capable of executing the instructions (see para 00226-00227, para 00236).  Accordingly the specification makes clear that the computer elements are well known and understood.  
With respect to the receiving, providing and calculating functions, according to 2106.05, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."
The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include:
A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);

The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-10 these dependent claim have also been reviewed with the same analysis as independent claim 1. 
Dependent claim 2 and 4 are directed toward loan terms and contracts- the abstract concept of legal obligations. 
Dependent claims 3, 6 and 8 are directed toward a loan transaction process where the investors of the loan purchased receive daily returns – a common business practice. 
Dependent claim 5 is directed toward receiving the loan amount – a transaction process.
Dependent claim 7 is directed toward registering a loan in an investment system a common business practice.
Dependent claim 9 is directed toward providing an encryption key to authorize receiving records- a common business practice. 
Dependent claim 10 is directed toward an interface dashboard tool for viewing financial accounts and information. – A well-known tool in loan processing. 
The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-10 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 11-19:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 11 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. System claim 11 functions corresponds to medium claim 1 instructions.  Therefore, claim 11 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward methods of organizing human activity previously discussed with respect to claim 1.
STEP 2A Prong 2: System claim 11 functions corresponds to medium claim 1 instructions.  Therefore, claim 11 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include an investment system comprising at least one processor, a network interface to communicate over the internet, a memory including instructions to control a processor. Nearly every investment/financial computer system for implementing functions will include a processor, interface, and memory “processor” capable of performing the basic computer functions -of “receiving”, “providing”, “prepaying”, “distributing” and “calculating”...recited in the claim”  - As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
System claim 11 functions corresponds to medium claim 1 instructions.  Therefore, claim 11 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
Dependent claims 12, 13, 14, 15, 16, 17, 18 and 19 corresponds with dependent claims 2, 3, 4, 5, 6, 7, 8 and 9 respectively, Therefore, claims 12-19 have been analyzed and rejected as previously discussed with respect to claims 2-9. 
In reference to Claim 20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 20. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1 Method claim 20 steps corresponds to medium claim 1 instructions.  Therefore, claim 20 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward methods of organizing human activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Method claim 20 steps corresponds to medium claim 1 instructions.  Therefore, claim 20 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a property owner system to provide a loan request.  The claim limitations fail to tie any of the other steps to any machine  - As a result, none of the hardware recited by the method claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.  However, the receiving an agreement, providing indication of agreement, receiving an indication loan opportunities, receiving indication loan funded, receiving loan amount and receiving indication first investor sold investment is not tied to any machine. 
In reference to Claim 20:
Method claim 20 steps corresponds to medium claim 1 instructions.  Therefore, claim 20 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0066740 A1 by DiCarlo (Dicarlo), in view of US Patent No. 10,922,748 B1 by Rockefeller et al. (Rockefeller) and further in view of US Pub No. 2002/0147670 A by Lange (Lange) 
In reference to claim 1:
DiCarlo teaches
(Currently Amended) A non-transitory computer readable medium comprising instructions executable by a processor ((DiCarlo) in at least para 0095)), the instructions being executable to perform a method, the method comprising:
providing, by a first property owner system to an investment system, a first loan request via an interface of the first property owner system, the first loan request being secured by first property owned by a first user of the first property owner system, the first loan request including first property information identifying the first property, the first property owner system being remote from the investment system ((DiCarlo) in at least FIG. 5; para 0050, para 0052, para 0053, para 0066-0067, para 0077);
receiving first loan terms and a proposed first agreement by the first property owner system from the investment system, the loan terms being based on an assessment of first value of the first property by the investment system, the assessment being based, at least in part, on the property information of the first property ((DiCarlo) in at least para 0016, para 0060 wherein the prior art teaches the winning bid includes a percentage of collateral, assignments and documents for purchased loans, para 0062-0064 wherein the prior art teaches a purchase price, loan balance in bids to win; para 0067 wherein the prior art teaches initial terms loan amount, term, interest rate, points proposed, para 0069 wherein the prior art teaches delivering to borrower loan terms, interest rates, para 0072);
providing an indication of agreement to the first loan terms ((DiCarlo) in at least FIG. 7B-C; FIG. 10 wherein the prior art illustrates lender reviews terms pricing and agrees and the borrower send file for final review and contract is signed; para 0046, para 0056, para 0063 wherein the prior art teaches collecting financial data, qualifying interested borrower, terms of the loan, para 0064 wherein the prior art teaches purchase price offered, loan balance, winning bid, seller receives funds and at closing contractual agreement provided, para 0074-0074);
receiving, by the processor, an indication that the investment system is publishing on a network site a first particular loan opportunity among a plurality of different loan opportunities, the first particular loan opportunity being based on the agreed first loan terms and the first property information ((DiCarlo) in at least Fig. 6a, a plurality of offerings for bid to the user via dashboard; FIG. 7C; para 0017, par 0034-0035 wherein the prior art teaches an electronic exchange for sellers to sell pools or individual debt instruments, para 0039 teaches the exchange providing plurality of bidders to buy from sellers where the sellers can select a subset of buyers, para 0046, para 0048, para 0056, para 0064, para 0074-0074, para 0095, para 0105), the plurality of different loan opportunities being searchable through an interface provided by the investment system ((DiCarlo) in at least para 0035 wherein the prior art teaches databases for loan data, , para 0051 wherein the prior art teaches the system providing search capabilities to narrow auction listings);
receiving, by the processor, after a first period of time from the investment system, an indication that a loan based on the first loan terms has been funded by at least a first investor and a second investor, the first investor and the second investor having provided an agreement to fund different portions of the loan through investment system, the first investor and the second investor being remote from each other and being different entities  ((DiCarlo) in at least para 0017, para 0047 wherein the prior art teaches a set period of time for the auction and closing date, para 0048 wherein the prior art teaches bids placed a minimum of 24 hours; para 0069, para 0094 wherein the prior art teaches “through an integrated peer to peer marketplace that allows for individuals to become lenders of a small portion of the loan balance. Individual lenders who participate will select the amount that they would like to contribute to funding the loan and the lowest return that they would accept to participate”, para 0095, para 0105)
receiving, by the processor, an indication from the investor system that the first investor sold their investment in the loan to a third investor,... ((DiCarlo) in at least FIG. 2-3; para 0047-0048, para 0052, para 0056, para 0064) 
providing, by the processor, a dashboard, to the interface of the first property owner system, indicating remaining amounts associated with the loan, ... for any number of loans of the first user using the investment system, thereby providing a centralized architecture for creating, publishing, and distributing investment of property-backed loans ((DiCarlo) in at least FIG. 6A-B; para 0049)..
DiCarlo does not explicitly teach:
receiving, as directed by the investment system, a loan amount as indicated by the first loan terms, the investment system calculating and distributing daily returns to the first investor and the second investor based on their investment;
prepaying a portion of the first loan amount, , a first advanced payment of the loan, portions of the advanced payment being distributed by the investment system to the first and second investors, the investment system recalculating daily returns to account for the first advanced payment; 
receiving, by the processor, an indication from the investor system that the first investor sold their investment in the loan to a third investor, whereby the investor system distributes future daily returns to the second and third investors, and .
providing, by the processor, a dashboard to the interface of the first property owner system, the dashboard indicating ... prepayments, and duration of loan daily payments made and future daily payments for any number of loans of the first user ...
Rockefeller teaches:
receiving, by the processor, after a first period of time from the investment system, an indication that a loan based on the first loan terms has been funded by at least a first investor and a second investor, the first investor and the second investor having provided an agreement to fund different portions of the loan through investment system, the first investor and the second investor being remote from each other and being different entities((Rockefeller) in at least FIG. 30; Col 26 lines 52-Col 27 lines 1-18)
receiving, as directed by the investment system, a loan amount as indicated by the first loan terms ((Rockefeller) in at least Col 16 lines 54-63, Col 17 lines 10-31, Col 19 lines 25-48, Col 28 lines 11-25, Col 29 lines 1-11), the investment system calculating … daily returns to the first investor and the second investor based on their investment ((Rockefeller) in at least FIG. 26, FIG. 28; Col 9 lines 10-19, Col 16 lines 63-Col 17 lines 1-10, Col 18 lines 3-13);
prepaying a portion of the first loan amount, a first advanced payment of the loan, portions of the advanced payment being distributed by the investment system to the first and second investors, the investment system …calculating daily returns to account for the first advanced payment ((Rockefeller) in at least FIG. 28; Col 18 lines 4-14, Col 26 lines 14-43, Col 28 lines 6-30);
receiving, by the processor, an indication from the investor system that the first investor sold their investment in the loan to a third investor ((Rockefeller) in at Col 18 lines 14-49 wherein the prior art teaches intermediary position on closed loans available for later sale to new/existing investors show interest in existing loans and sells a portion of the intermediary position on a closed loan), whereby the investor system distributes future daily returns to the second and third investors  ((Rockefeller) in at least FIG. 28; Col 18 lines 4-49,Col 28 lines 13-49), and 
providing, by the processor, a dashboard to the interface of the first property owner system, the dashboard indicating remaining amounts associated with the loan, payments, prepayments, and duration of loan daily payments made and future daily payments for any number of loans of the first user using the investment system, thereby providing a centralized architecture for creating, publishing, and distributing investment of property-backed loans ((Rockefeller) in at least FIG. 26 dashboard to access account information, FIG. 29 illustrates a dashboard to loan account information including payments for each of a number of loans, balance of loans; Col 18 lines 4-13 wherein the prior art teaches information including daily payments and interest receive and fee payments, Col 28 lines 29-43 wherein the prior art teaches providing to the user calculated pre-set schedule (i.e. future payments for periods including weekly, bi-weekly, monthly for example). 
Although Rockefeller does not teach calculating daily loan payments, the prior art does teach calculating pre-set scheduled payments including weekly, bi-weekly and monthly.  According to KSR, it would be obvious to try, based on the teaching of Rockefeller the motivation that customers deviate from pre-set payment schedules e.e prepays early, skips payment, partial payment and there is a need to re-calculate amortization tables for each loan a borrower deviates from the payment schedule.  The prior art teaches pre-set payment schedules including weekly, bi-weekly and monthly periods and also teaches that it is known as a problem that borrowers pre-pay early which known easily predictable finite number of pre-payments earlier than a weekly payment could be with a reasonable expectation of success include daily, every other day, bi-weekly ect.  Accordingly one of ordinary skill in the art could have pursued the known potential solutions with reasonable expectation of success.  
Both DiCarlo and Rockefeller teach a plurality of investors investing in a loan proffered by a borrowers for investment purposes. Rockefeller teaches the motivation of calculating the daily returns similar investments of loan bid upon in order to determine expected returns on current investment.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the investment loan process of DiCarlo with investor bidding on loans to include calculating and providing returns of Rockefeller since Rockefeller teaches the motivation of calculating the daily returns similar investments of loan bid upon in order to determine expected returns on current investment.  
Both DiCarlo and Rockefeller teach a plurality of investors investing in a loan proffered by a borrowers for investment purposes.  Rockefeller teaches the motivation of consideration or prepayment as prepayments affect estimated returns.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the investment loan process of DiCarlo to include prepayment consideration as taught by Rockefeller since Rockefeller teaches the motivation of consideration or prepayment as prepayments affect estimated returns.
Both DiCarlo and Rockefeller teach a plurality of investors investing in a loan proffered by a borrowers for investment purposes.  Rockefeller teaches the motivation of selling parts of the loan bid upon to another investor in response to making available to an investor who has the opportunity to purchase a portion of the loan. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the investment loan process with multiple investors of DiCarlo to include the selling of a portion of the loan as taught by Rockefeller since Rockefeller teaches the motivation of selling parts of the loan bid upon to another investor in response to making available to an investor who has the opportunity to purchase a portion of the loan.
Although the prior art  Rockefeller is not clear that one of the investors currently holding portions of a closed loan is selling the loan portion, since the loan is closed, the suggestion is that the loan portions are owned by investors and therefore, in order to sell a “portion” of the closed loan, one of the lien holders/investors is selling a potion  Accordingly the prior art provides teaching that would have led one of ordinary skill to arrive at the claimed invention.  
Both DiCarlo and Rockefeller explicitly teach utilizing dashboard for viewing financial data related to loan investments.  Rockefeller teaches the motivation of providing loan data such as payments for each of a number of loans, balance of loans; daily payments and interest receive and fee payments.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the loan data of DiCarlo to include the data as taught by Rockefeller since Rockefeller teaches the motivation of providing loan data such as payments for each of a number of loans, balance of loans; daily payments and interest receive and fee payments.
Lange teaches:
prepaying a portion of the first loan amount, a first advanced payment of the loan, portions of the advanced payment being distributed by the investment system to the … investors, the investment system recalculating daily returns to account for the first advanced [prepayment] ((Lange) in at least para 0047-0048, para 0060, para 0227, para 0509, para 0514, para 0518, para 0746, para 0768- 0772, para 0775) 
Both DiCarlo and Lange are directed toward loan investment for investment purposes.  Lange teaches the motivation of calculating returns in that liquidation of asset via prepayment affects return and teaches the motivation of distributing returns as a result of the investment.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the investment loan process with investors of DiCarlo to include the recalculation elements of Lange since Lange teaches the motivation of calculating returns in that liquidation of asset via prepayment affects return and teaches the motivation of distributing returns as a result of the investment.  .  
In reference to Claim 2:
The combination of DiCarlo, Rockefeller and Lange discloses the limitations of independent claim 1.  DiCarlo further discloses the limitations of dependent claim 2  
(Original) The non-transitory computer readable medium of claim 1 (see rejection of claim 1 above),
wherein the loan terms require any loan agreement to be between an entity operating the investment system and the first property owner system.((DiCarlo) in at least Abstract; para 0010, para 0017, para 0033, para 0039, para 0069) 
In reference to Claim 3:
The combination of DiCarlo, Rockefeller and Lange discloses the limitations of independent claim 1.  DiCarlo further discloses the limitations of dependent claim 3 
(Previously Presented) The non-transitory computer readable medium of claim 1, the method further comprising:
providing a query from the property owner system to the investment system; receiving, by the property owner system, different loan opportunities of the plurality of different loan opportunities based on a first query ((DiCarlo) in at least FIG. 5; para 0066-0067, para 0077);
providing a selection of the first particular loan opportunity from the plurality of different loan opportunities by the property owner system to the investment system ((DiCarlo) in at least para 0033, para 0047, para 0050, para 0056);
receiving, by the property owner system from the investment system, details of the first particular loan opportunity including at least some of the property information identifying the first property ((DiCarlo) in at least FIG. 5; para 0066-0067, para 0077);
providing an agreement from the first user to purchase an investment position from the second investor ((DiCarlo) in at least FIG. 7C; para 0046, para 0056, para 0064, para 0074-0074, para 0094); and
DiCarlo does not explicitly teach:
receiving distributions of daily returns, a second amount of the daily returns of the first user being based on the investment position from the second investor.
Rockefeller teaches:
receiving distributions of daily returns, a second amount of the daily returns of the first user being based on the investment position from the second investor. ((Rockefeller) in at least FIG. 28; Col 18 lines 4-14, Col 26 lines 14-43, Col 28 lines 6-30)
Both DiCarlo and Rockefeller teach a plurality of investors investing in a loan proffered by a borrowers for investment purposes. Rockefeller teaches the motivation of calculating the daily returns similar investments of loan bid upon in order to determine expected returns on current investment.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the investment loan process of DiCarlo with investor bidding on loans to include calculating and providing returns of Rockefeller since Rockefeller teaches the motivation of calculating the daily returns similar investments of loan bid upon in order to determine expected returns on current investment.  
In reference to Claim 4:
The combination of DiCarlo, Rockefeller and Lange discloses the limitations of independent claim 1.  DiCarlo further discloses the limitations of dependent claim 4 
(Original) The non-transitory computer readable medium of claim 1 (see rejection of claim 4 above), the method further comprising:
receiving a first agreement from the investor system, the first agreement being based on a first agreement template from a plurality of agreement templates, the investor system having populated the first agreement template based on an identity of the first user, the loan amount, the first loan terms, and the first property information ((DiCarlo) in at least FIG. 7C; para 0038, para 0042, para 0046, para 0056, para 0064, para 0074-0074); and
providing a signed copy of the first agreement from the property owner system.((DiCarlo) in at least para 0063, para 0065)
In reference to Claim 5:
The combination of DiCarlo, Rockefeller and Lange discloses the limitations of independent claim 1.  DiCarlo further discloses the limitations of dependent claim 5 
(Original) The non-transitory computer readable medium of claim 1 (see rejection of claim 1 above),
wherein the first user receives the loan amount from a financial institution at the direction of the investment system. ((DiCarlo) in at least para 0016, para 0017, para 0058, para 0060, para 0062)
In reference to Claim 6:
The combination of DiCarlo, Rockefeller and Lange discloses the limitations of dependent claim 2.  DiCarlo further discloses the limitations of dependent claim 6 
(Original) The non-transitory computer readable medium of claim 2 (see rejection of claim 2 above), 
DiCarlo does not explicitly teach:
wherein the first user receives daily distributions from a financial institution at the direction of the investment system.
Lange teaches:
wherein the first user receives daily distributions from a financial institution at the direction of the investment system ((Lange) in at least FIG. 18, para 0036, para 0217, para 0237, para 0250)
Both DiCarlo and Lange are directed toward loan investment for investment purposes.   Lange teaches the motivation of daily distribution of payout so that the trader may reinvest excess.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the investment loan process of DiCarlo to include distribution payout as taught by Lange since Lange teaches the motivation of daily distribution of payout so that the trader may reinvest excess 
In reference to Claim 7:
The combination of DiCarlo, Rockefeller and Lange discloses the limitations of independent claim 1.  DiCarlo further discloses the limitations of dependent claim 7  
(Original) The non-transitory computer readable medium of claim 1 (see rejection of claim 1 above), the method further comprising 
registering the first loan, the first loan indicating that entity operating the investment system is a sole debtor.((DiCarlo) in at least FIG. 4; para 0012 wherein the prior art teaches well known, para 0039, para 0062, para 0069)
In reference to Claim 8:
The combination of DiCarlo, Rockefeller and Lange discloses the limitations of independent claim 1.  DiCarlo further discloses the limitations of dependent claim 8 
(Original) The non-transitory computer readable medium of claim 1 (see rejection of claim 1 above), the method further comprising:
providing identification information to the investment system for authentication of the first user by the investment system ((DiCarlo) in at least para 0071-0072);
utilizing a communication channel among the first property owner system, the first investor system, and the second investor system for communication over the network ((DiCarlo) in at least FIG. 1; para 0017, para 0034, para 0036, para 0069);
providing new loan terms of the communication channel, the investment system creating a secure record of communication in the communication channel ((DiCarlo) in at least FIG. 7C; para 0035, para 0044, para 0046, para 0049, para 0056, para 0064, para 0074-0074) ;
providing a second query for the secure record from the property owner system ((DiCarlo) in at least para 0047-0049); and 
receiving the secure record upon authentication of the second query ((DiCarlo) in at least para 0047-0049).
In reference to Claim 10:
The combination of DiCarlo, Rockefeller and Lange discloses the limitations of independent claim 1.  DiCarlo further discloses the limitations of dependent claim 10
(Previously Presented) The non-transitory computer readable medium of claim 1 (see rejection of claim 1 above), the method further comprising 
navigating, by the property owner system to the investment system and receiving the dashboard viewable by the property owner system ((DiCarlo) in at least para 0049-0050, para 0052-0053)
In reference to Claim 11:
The combination of DiCarlo, Rockefeller and Lange discloses the limitations of independent claim 11.
(Currently Amended) The investment system of claim 11 functional processes correspond to the instructions on a computer readable medium executable by a processor of claim 1.  The additional limitations recited in claim 11 that go beyond the limitations of claim 1 include the investment system ((DiCarlo) in at least abstract) to perform the operation that correspond to claim 1 include the structure comprising:
at least one processors ((DiCarlo) in at least para 0095); 
a network interlace to communicate over a network ((DiCarlo) in at least para 0097); and
memory, the memory including instructions to control the at least one processor ((DiCarlo) in at least para 0095) to: perform the similar functions of claim 1. 
Therefore, claim 11 has been analyzed and rejected as previously discussed with respect to claim 1. 
In reference to Claim 12:
The combination of DiCarlo, Rockefeller and Lange discloses the limitations of independent claim 11.  DiCarlo further discloses the limitations of dependent claim 12

System claim 12 corresponds to medium claim 2.  Therefore, claim 12 has been analyzed and rejected as previously discussed with respect to claim 2
In reference to Claim 13:
The combination of DiCarlo, Rockefeller and Lange discloses the limitations of independent claim 11.  DiCarlo further discloses the limitations of dependent claim 13

System claim 13 corresponds to medium claim 3.  Therefore, claim 13 has been analyzed and rejected as previously discussed with respect to claim 3
In reference to Claim 14:
The combination of DiCarlo, Rockefeller and Lange discloses the limitations of independent claim 11.  DiCarlo further discloses the limitations of dependent claim 14

System claim 14 corresponds to medium claim 4.  Therefore, claim 14 has been analyzed and rejected as previously discussed with respect to claim 4
In reference to Claim 15:
The combination of DiCarlo, Rockefeller and Lange discloses the limitations of independent claim 11.  DiCarlo further discloses the limitations of dependent claim 15

System claim 15 corresponds to medium claim 5.  Therefore, claim 15 has been analyzed and rejected as previously discussed with respect to claim 5
In reference to Claim 16:
The combination of DiCarlo, Rockefeller and Lange discloses the limitations of dependent claim 12.  DiCarlo further discloses the limitations of dependent claim 16

System claim 16 corresponds to medium claim 6.  Therefore, claim 16 has been analyzed and rejected as previously discussed with respect to claim 6
In reference to Claim 17:
The combination of DiCarlo, Rockefeller and Lange discloses the limitations of independent claim 11.  DiCarlo further discloses the limitations of dependent claim 17

System claim 17 corresponds to medium claim 7.  Therefore, claim 17 has been analyzed and rejected as previously discussed with respect to claim 7

In reference to Claim 18:
The combination of DiCarlo, Rockefeller and Lange discloses the limitations of independent claim 11.  DiCarlo further discloses the limitations of dependent claim 18

System claim 18 corresponds to medium claim 8.  Therefore, claim 18 has been analyzed and rejected as previously discussed with respect to claim 8
In reference to Claim 20:
The combination of DiCarlo, Rockefeller and Lange discloses the limitations of independent claim 20
The method of claim 20 steps correspond to the instructions on a computer readable medium executable by a processor of claim 1.  
Therefore, claim 20 has been analyzed and rejected as previously discussed with respect to claim 1. 
Claim 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0066740 A1 by DiCarlo (Dicarlo), in view of US Patent No. 10,922,748 B1 by Rockefeller et al. (Rockefeller) in view of US Pub No. 2002/0147670 A by Lange (Lange)  as applied to claim 8 and 18 above respectively, and further in view of US Pub No. 2010/0184553 A1 by Serrano et al (Serrano)
In reference to Claim 9:
The combination of DiCarlo, Rockefeller and Lange discloses the limitations of dependent claim 8.  DiCarlo further discloses the limitations of dependent claim 9
(Original) The non-transitory computer readable medium of claim 8 (see rejection of claim 8 above), the method further comprising 
DiCarlo does not explicitly teach:
providing an encryption key to the investment system to enable the investment system to determine if the first user is authorized to receive the secure record.
Serrano teaches:
providing an encryption key to the investment system to enable the investment system to determine if the first user is authorized to receive the secure record.((Serrano) in at least para 0030, para 0036-0037, para 0056), 
Both DiCarlo and Serrano are directed toward loans provided by investors.  Serrano teaches the motivation of encryption and key s in order to secure information and in order to identify participants. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the investment loan process of DiCarlo to include security features as taught by Serrano since Serrano teaches the motivation of encryption and key s in order to secure information and in order to identify participants
In reference to Claim 19:
The combination of DiCarlo, Rockefeller and Lange discloses the limitations of dependent claim 18.  DiCarlo further discloses the limitations of dependent claim 18

System claim 19 corresponds to medium claim 9.  Therefore, claim 19 has been analyzed and rejected as previously discussed with respect to claim 9
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 10,438,288 B1 by Hartigan et al is cited for teaching an investor dashboard to allow users to view all important daily metrics and updates.   US Pub No. 2009/0240609 A1 is cited for teaching dashboard tool which allows investors to see status of several mortgages, summary information on payment activities, collateral data (i.e. balance), loan characteristics. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner byt  telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY M GREGG/Examiner, Art Unit 3697